Citation Nr: 0713155	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for retropatellar pain syndrome of the right knee.  

2.  Entitlement to an initial compensable disability 
evaluation for retropatellar pain syndrome of the left knee.  

3.  Entitlement to an initial compensable disability 
evaluation for tendonitis of the right wrist.  

4.  Entitlement to an initial compensable disability 
evaluation for tendonitis of the left wrist.  

5.  Entitlement to an initial disability evaluation in excess 
of 20 percent for urinary bladder detrusor instability.  

6.  Entitlement to service connection for bilateral ingrown 
toenails.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1978 to September 
2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for retropatellar pain syndrome 
of each knee, overuse tendonitis of each wrist, and urinary 
bladder detrusor instability (claimed as overactive bladder); 
assigning a zero percent evaluation for each of these five 
disorders effective from October 1, 2004; and denying service 
connection for bilateral ingrown toenails.  By an April 2005 
rating decision, the RO granted a higher initial evaluation 
of 20 percent for urinary bladder detrusor instability.  

By a March 2005 notice of disagreement, the veteran timely 
requested Decision Review Officer (DRO) review of his claims 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in an April 2005 Statement of the Case. 

The issue of entitlement to a higher initial rating than the 
20 percent assigned for urinary bladder detrusor instability 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.

FINDINGS OF FACT

1.  For the entire rating period beginning October 1, 2004, 
the veteran's right knee retropatellar pain syndrome was not 
manifested by subluxation or lateral instability or other 
condition of that knee.  Over that interval, no limitations 
of motion of the knee were present, even considering such 
factors as pain, pain on undertaking motion, fatigue, 
weakness, and/or incoordination.

2.  For the entire rating period beginning October 1, 2004, 
the veteran's left knee retropatellar pain syndrome was not 
manifested by subluxation or lateral instability or other 
condition of that knee.  Over that interval, no limitations 
of motion of the knee were present, even considering such 
factors as pain, pain on undertaking motion, fatigue, 
weakness, and/or incoordination.

3.  For the entire rating period beginning October 1, 2004, 
the veteran's right wrist tendonitis was not manifested by 
limitation of motion of the wrist, even considering such 
factors as pain, pain on undertaking motion, fatigue, 
weakness ,and/or incoordination.

4.  For the entire rating period beginning October 1, 2004, 
the veteran's left wrist tendonitis was not manifested 
limitation of motion of the wrist, even considering such 
factors as pain, pain on undertaking motion, fatigue, 
weakness, and/or incoordination.

5.  The evidentiary record does not support the presence of a 
current ingrown toenail disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent 
for retropatellar pain syndrome of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.655(a),(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5057, 5260, 5261 (2006).

2.  The criteria for an initial rating in excess of 0 percent 
for retropatellar pain syndrome of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.655(a),(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5057, 
5260, 5261 (2006).

3.  The criteria for an initial rating in excess of 0 percent 
for right wrist tendonitis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024-5215 (2006).

4.  The criteria for an initial rating in excess of 0 percent 
for left wrist tendonitis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.655(a),(b), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024-5215 (2006).

5.  The criteria for service connection for bilateral ingrown 
toenails are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.655(a),(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Board notes that the appealed claims for higher initial 
ratings for the knee and wrist disabilities are 
"downstream" of the RO's grant of service connection for 
those conditions in the appealed January 2005 rating action.  
The VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or downstream 
issues, such as the claim for increased compensation 
following the initial grants of service connection in the 
present case, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
any event, however, the RO did undertake additional 
development as to these appealed rating issues.

By a VCAA letter in August 2004, the veteran was informed of 
the notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate her claims for service connection for left and 
right knee retropatellar pain syndrome, left and right wrist 
overuse tendonitis, and bilateral ingrown toenails.  This 
letter informed of the bases of review and the requirements 
to sustain the service-connection claims.  Also by the VCAA 
letter, the veteran was requested to submit any pertinent 
evidence in her possession.  She was also told that it was 
ultimately her responsibility to see that pertinent evidence 
not in Federal possession is obtained. 

By the appealed rating action in January 2005 as well as by 
the April 2005 SOC, the veteran was informed of the bases for 
rating the left and right knee retropatellar pain syndrome 
and left and right wrist overuse syndrome.  These were prior 
to de novo review of these initial rating claims by a June 
2006 SSOC.  This "post-decisional" document, issued 
subsequent to the VCAA notice letter and subsequent to 
further notice in the January 2005 rating action and April 
2005 SOC as to the bases of rating these disabilities, meets 
the requirements for adequate notice in this case.  Mayfield 
v. Nicholson, supra. 

By that SSOC in June 2006, the veteran was appropriately 
informed that these initial rating claims, as well as the 
claim for service connection for bilateral ingrown toenails, 
were reviewed - and ultimately denied - based on the evidence 
of record, due to the veteran's failure to appear for a VA 
examination in June 2006 without good cause shown.  38 C.F.R. 
§ 3.655 (a), (b).  

Further, the VCAA letter sent to the veteran requested that 
she advise of any VA and private medical sources of evidence 
pertinent to her claims, and to provide necessary 
authorization to obtain those records.  Records were 
requested from all indicated sources for which authorization 
was provided, and all records received were associated with 
the claims folder.  These included records from private and 
military treatment facilities, as well as VA examination 
records.  Hence, any VA development assistance duty under the 
VCAA to seek to obtain indicated pertinent records has been 
fulfilled.  The RO has pursued indicated avenues of 
development by query, with additional development by VA 
examination precluded by the veteran's failure to appear for 
June 2006 VA examination(s) without good cause shown, as 
noted.  Hence, the case presents no reasonable possibility 
that additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  The veteran 
was duly informed of evidentiary query results, and asked to 
obtain and submit pertinent records herself.  

The veteran was afforded a pre-discharge VA examination in 
August 2004 addressing her claims, and was then was to be 
afforded an additional examination in June 2006, at which she 
failed to appear, as noted.  The August 2004 VA examiner 
adequately addressed the disabilities in question for the 
present adjudication.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Any issues as to 
rating or effective date are moot for the ingrown toenails 
claim for which service connection is denied.  Any issue as 
to effective date is moot for the higher initial evaluation 
claims here denied.  The RO does not here revisit the issue 
of effective date assigned with the grant of service 
connection for the appealed claims for higher initial 
evaluations, as that effective date issue was not appealed 
and the Board accordingly lacks jurisdiction.  38 C.F.R. 
§§ 20.101(a), 20.200.  

II.  General Rules Governing Disability Claims; 
Consideration for Failure to Appear for a VA Examination 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination, action shall be 
taken in  accordance with 38 C.F.R. § 3.655(a),(b).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  Id.  In this case, all the 
veteran's claims here reviewed are original.  They consist of 
four claims for a higher initial rating with the grant of 
service connection (disorders of the knees and wrists), and 
an original claim for service connection (ingrown toenails).  
The record shows that the veteran failed to appear for a June 
2006 VA examination to address all these claims, that she was 
afforded notice of that pending examination sent to her last 
known address of record, and that she failed to provide good 
cause for failing to appear for that examination.  Hence, all 
the claims on appeal are to be decided based on the evidence 
of record.  Id. 

III.  General Rules Governing Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the initial rating claims herein addressed, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine whether the assignment 
of separate ratings for separate periods of time within the 
rating interval, known as "staged" ratings, is warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Claims for Compensable Initial Ratings for
Right and Left Knee Disorders

The veteran contends that her left and right knee disorders 
are disabling and hence warrant a greater initial rating than 
the zero percent assigned for each knee.  

The Board notes, as an initial matter, that separate ratings 
are available for subluxation or instability under DC 5257, 
and for arthritis under DC 5003, when rating disabilities of 
the knees.  38 C.F.R. § 3.71a; VAOPGCPREC 23-97 (July 1, 
1997).  However, post-service medical findings do not support 
the presence of subluxation, instability, or arthritis of 
either knee during the post-service rating period.  The 
veteran's lay statements are insufficient to establish that 
those conditions are present post-service to support the 
claims.  Espiritu, supra.  

The veteran contended in her April 2005 VA Form 9 that there 
was ample medical evidence of such disabling symptoms as 
weakened or painful movement, pain on use during flare-ups, 
loss of strength, excess fatigability, instability, and 
difficulties with weight bearing, as follows:

I have pain in both my knees when I am standing 
for normal periods and walking to keep healthy.  
There is ample evidence in my medical records that 
indicate I received medical attention for pain in 
my knees.  I was even referred to a[n] orthopedic 
doctor and received steroid injections called 
Synvisc (sic) when other treatment didn't work.  I 
also had physical therapy.  When I attempt to walk 
for limited periods my knees do buckle.  I was 
asked about my knees buckling at my Retirement 
physical but I thought the doctor was asking me if 
they were buckling all the time.  I have taken 
Napros[y]n, Tylenol, Bextra, and Tramadol to 
relieve the pain.  My current doctor is now 
prescribing F[le]xeril.  I am also awaiting a 
decision from Tri-care to start [p]hysical therapy 
again.  

As noted, however, the veteran failed to appear for a June 
2006 VA examination without good cause shown, and hence the 
claims must be decided based on the evidence of record, 
pursuant to 38 C.F.R. § 3.655.  The RO assisted the veteran 
in obtaining pertinent medical records (as discussed in the 
VCAA analysis, above), but the medical records obtained in 
July 2005 and August 2005, which included 
Tri-care treatment, do not reflect treatment for knee 
disabilities.  

At a VA examination for compensation purposes conducted in 
August 2004, the examiner noted a history of longstanding 
pain in the knees with long road marches, with running 
precluded due to resulting stiffness and achiness in the 
joints.  The examiner thus noted a self-reported history of 
fatigability.  However, upon objective examination, the 
examiner found full range of motion of the knees with no 
tenderness or abnormalities.  The examiner noted that the 
knees appeared normal, with no redness, swelling, effusion, 
warmth, patellar ballottement, or guarding.  The knees were 
also stable to varus and valgus stress; menisci and ligaments 
were stable with associated tests negative.  The examiner 
diagnosed retropatellar pain syndrome.  However, the examiner 
noted that the veteran was currently on leave awaiting 
separation from service.  Hence, prolonged marches or other 
noted precipitating overuse were not present.  The examiner 
noted that the veteran took non-steroidal anti-inflammatory 
drugs (NSAIDS) for treatment of all her joint disorders.  

At a VA chronic fatigue syndrome examination conducted in 
February 2006, no impairment of the knees was noted.  Rather, 
the veteran complained of a generalized, diffuse fatigue 
condition in support of her chronic fatigue syndrome claim.  
She then reported that she working full time as a first-grade 
teacher despite her chronic fatigue condition.  She did not 
then or otherwise report an exceptional or unusual disability 
picture related to her knees, with such factors as marked 
interference with employment or prolonged periods of 
hospitalization, so as to suggest that referral for an 
extraschedular rating based on a knee condition was warranted 
pursuant to 38 C.F.R. § 3.321(b).   

Despite the fairly explicit contentions by the veteran in her 
VA Form 9, medical evidence of current compensable levels of 
disability is not present for the entire rating period, and 
hence, based on the negative findings upon VA examination in 
August 2004, the preponderance of the evidence is against her 
claims for initial ratings higher than the zero percent 
assigned for each knee for the entire rating period, 
beginning October 1, 2004.  Absent supportive contemporaneous 
medical findings, a higher rating is not indicated based on 
subluxation or lateral instability under DC 5257, or based on 
limitation of flexion or extension under DCs 5260 and 5261.  
The absence of supportive medical findings during the rating 
period also does not allow for a compensable evaluation based 
on pain on undertaking motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Because the preponderance of the evidence is against the 
claims for higher initial ratings than the zero percent 
assigned for retropatellar pain syndrome of each knee, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Claims for Compensable Initial Ratings for
Right and Left Wrist Disorders

The veteran's left and right wrist disorders have been rated 
as tenosynovitis under Diagnostic Code 5024.  Under that 
code, the disorder is rating based on the appropriate code 
for limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, DC 5024.  Limitation of motion of the wrist warrants 
a 10 percent evaluation when palmar flexion is limited in 
line with the forearm, or when dorsiflexion is less than 15 
degrees.  38 C.F.R. § 4.71a, DC 5215.  

In her May 2005 VA Form 9 the veteran explained that she had 
performed administrative-type duties involving typewriters, 
computers, and calculators during her 30-plus years of active 
service, and that as a result she developed her current wrist 
condition with weakness in the wrists after typing or writing 
for "normal periods of time."  She added that in her 
current work as a teacher's aide, she wrote and typed a lot, 
with resulting pain in the wrists each day; and pain, 
weakness, fatigue, and some incoordination in the wrists at 
the end of each day.  She then complained that the 30-minute 
VA examination was inadequate to note these use-related 
symptoms that she encountered each day.  

The VA examiner in August 2004 noted the veteran's complaints 
of aching and pain in the volar wrists after prolonged typing 
at the computer, which the examiner characterized as 
"extensive overusage."  However, the examiner noted that 
the veteran denied effusion, redness, or loss of motion.  The 
examiner noted that the veteran was on extended leave 
awaiting separation from service at the time of the 
examination, and hence was not overusing the hands and wrists 
and accordingly had no present symptoms.  Upon physical 
examination, the examiner found full range of motion of the 
wrists, without pain, tenderness, or instability.  The 
examiner diagnosed bilateral overuse tendonitis.  

As noted, the veteran failed to report for a further VA 
examination ordered for June 2006 without good cause shown, 
and the claims are accordingly here adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(a),(b).  The RO has 
assisted the veteran in obtaining pertinent medical records, 
but the medical records obtained in July 2005 and August 
2005, which included Tri-care treatment, do not reflect 
treatment for wrist disabilities.  

Also as noted, the veteran appeared for a VA chronic fatigue 
syndrome examination in February 2006, where she reported 
that she was working full time as a first-grade teacher 
despite her chronic fatigue condition.  She did not complain 
about her wrists at that examination, and the examiner made 
no pertinent findings.  The veteran did not then or otherwise 
report an exceptional or unusual disability picture related 
to her wrists, with such factors as marked interference with 
employment or prolonged periods of hospitalization, to 
suggest that referral for an extraschedular rating based on a 
wrist condition was warranted, pursuant to 38 C.F.R. 
§ 3.321(b).
 
Based on the evidence of record, the Board finds that there 
is no contemporaneous medical evidence to support the 
veteran's contentions that post-service tendonitis of either 
of her wrists has resulted in a compensable level of 
impairment.  While overuse tendonitis in each wrist is 
recognized, the absence of objective medical findings to 
support the contention of compensable disability preponderate 
against her contentions of ongoing disabling conditions of 
each wrist.  Again, this is based on the evidence of record, 
in keeping with 38 C.F.R. § 3.655(b).  The record does not 
support a finding of an ongoing pain condition of either 
wrist.  As the August 2004 VA examiner noted, these did not 
persist follow the veteran's ceasing of the overuse 
activities that she performed as part of her administrative 
duties in service.  The preponderance of the evidence is thus 
also against the presence of such DeLuca factors as pain, 
pain on undertaking motion, fatigue, weakness, and/or 
incoordination.

Accordingly, the preponderance of the evidence is against a 
compensable rating for either the left or right wrist for the 
entire rating period, beginning October 1, 2004.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.40, 4.45, 4.71a, DC 5024-5215.  

Because the preponderance of the evidence is against the 
claims for higher initial ratings than the zero percent 
assigned for tendonitis of each wrist, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the applicability of the Fenderson precedent 
to the foregoing issues, the Board has reviewed the entire 
record and finds that the percentage ratings assigned for the 
veteran's bilateral knee and bilateral wrist disorders by 
virtue of this decision reflect the most disabling the rated 
disorders have been since the veteran was separated from 
active military service and filed her claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board concludes that staged ratings for the rated 
disorders are not warranted.  Fenderson, supra.

VI.  Claim for Service Connection for Ingrown Toenails

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).


To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran contends that she has bilateral ingrown toenails 
associated with onychomycosis of the nails diagnosed in 
service.  However, upon VA examination in August 2004, no 
ingrown toenails were found.  The veteran has produced no 
medical evidence to support the presence of ingrown toenails 
post service.  Based on the veteran's failure to appear for a 
VA examination in June 2006 without good cause shown, the 
claim must be decided based on the evidence of record.  
38 C.F.R. § 3.655(a), (b).  The veteran's lay statements are 
not cognizable to establish the presence of ingrown toenails 
post service as a medical disability, to support her claim.  
Espiritu.  


Accordingly, absent supporting medical evidence of current 
disability, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral ingrown toenails.  38 C.F.R. §  3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for right knee 
retropatellar pain syndrome for the entire rating period 
beginning October 1, 2004, is denied.

Entitlement to a compensable evaluation for left knee 
retropatellar pain syndrome for the entire rating period 
beginning October 1, 2004, is denied.

Entitlement to a compensable evaluation for right wrist 
tendonitis for the entire rating period beginning October 1, 
2004, is denied.

Entitlement to a compensable evaluation for left wrist 
tendonitis for the entire rating period beginning October 1, 
2004, is denied.

Service connection for bilateral ingrown toenails is denied.  


REMAND

As noted, the veteran's claim for a higher initial evaluation 
for urinary bladder detrusor instability originates from a 
January 2005 rating decision granting service connection and 
assigning a noncompensable rating for that disorder. 

The veteran in March 2005 submitted a notice of disagreement, 
including as to that initial rating.  In that notice of 
disagreement the veteran contended that the urinary bladder 
detrusor instability warranted "a minimum [rating] of 20 
[percent]."  However, she did not then indicate that a 20 
percent rating would satisfy her appeal as to that disorder.  
The RO by an April 2005 decision granted the 20 percent 
rating, but the RO failed to address the appeal of the 
initial rating in a statement of the case.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

There is no indication in the record that the veteran has 
withdrawn her appeal as to that claim.  Under the 
circumstances, it is required that the Board take 
jurisdiction and remand the claim for issuance of an SOC 
responsive to the March 2005 notice of disagreement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare and furnish 
to the veteran and her representative a 
Statement of the Case, and afford her 
the opportunity to file a substantive 
appeal with regard to the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for urinary 
bladder detrusor instability.  Staged 
ratings should be considered for the 
entire rating period beginning from the 
October 1, 2004, effective date of 
service connection.

2.  If, and only if, a timely 
substantive appeal is filed to perfect 
an appeal, the case should be returned 
to the Board.  Without such action, the 
Board does not have jurisdiction of the 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


